Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed October 16th, 2020, has been considered by the Examiner. It is noted that U.S. Patent No 48232080A has not been considered as this U.S. patent technically does not exist (i.e., the patent number appears to be improper). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-19, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (EP0459704 A1) in view of Taka (US 2015/0219810 A1).
With regards to claim 1, Hall discloses a bird impact resistant windshield for pressurized aircraft comprising an outer protective panel made of a facing glass ply 5 and thin interlayer 8, in addition to a structural panel comprising glass plies 1 and 2 with an interlayer 3, the structural panel comprising a structural panel edge extending past an edge of the outer protective panel (Hall: abstract; para. [0015]-[0016]; Figs. 1-4). The structural panel further comprises an insert 4 of high strength flexible material which extends past the periphery of the structural panel to enable attachment to an aircraft (Hall: abstract; para. [0015]-[0016]; Figs. 1-4). Therefore, the structural panel has the feature necessary for 
Hall does not appear to disclose a tensile stress of the structural panel in the range of about 30 ksi to about 2000 ksi to bear a structural load when mounted to the vehicle, equipment, or building without a window frame (though it is noted that the structural load is not specified, and technically, any structural panel, so long as it is mounted without a frame and has the claimed tensile stress, would meet the claim, as any material can meet some structural load).
Taka discloses a light reflector mounted to a window, the light reflector comprising alternating layers of material 14 and 15, for which polystyrene and metal oxide particles such as alumina may be selected for the respective layers 14 and 15 (Taka: Fig. 1; abstract; para. [0080], [0086], [0245]-[0246], and [0253]). It is noted that such a structure is substantially identical to the structural panel as disclosed by the present specification (e.g., alternating layers containing alumina and polystyrene), and therefore it is clear that the light reflector of Taka would have a tensile strength according to the claimed range. A composition and its properties are inseparable. See MPEP 2112. Though expected, Taka explicitly 
With regards to claim 2, from the disclosure of Hall, the windshield is depicted as essentially flat (Hall: Figs. 1-4).
With regards to claim 3, Hall and Taka teach a structural panel as applied to claim 1 above which is substantially identical in structure to the structural panel of the claimed invention (see above discussion). As a composition and its properties are inseparable, it is not seen how the structural panel of Hall and Taka could not possibly possess the claimed properties of a bearing strength of about 50 ksi or more, a modulus of about 3 msi to about 30 msi, a Tg of about 100F or more, and a coefficient of thermal expansion of about 5 to about 20 ppm in/in/F.
With regards to claim 4, it is noted that the mere existence of a material covering the structural panel (in this case, the protection panel) provides at least some resistance to electromagnetic effect, icing, and corrosion, as any layer located on the surface of the structural panel would serve to the impact of an electromagnetic effect (as a material having 100% transmittance does not exist), icing, and corrosion (as any material which covers another prevents the covered material from icing or corrosion to at least some extent) (Hall: Figs. 1-4).
With regards to claim 5, it is noted that the claim is not substantially limiting in that it does not positively recite an aircraft skin, and rather, the claim only requires that the panel is capable in fitting in a cutout of an unspecified aircraft skin. Whether or not the panel of Hall and Taka meets present claim 5 depends on the shape and dimensions of the cutout of the aircraft skin, the cutout not being positively 
With regards to claims 6 and 7, each of the layers of Taka applied to claim 1 above has a thickness ranging from 20 to 800 nm, and therefore the material of Taka is considered to be nanolaminated (Taka: para. [0123]). The ultimate thickness would have been optimizable to a person or ordinary skill depending on the number of layers of Taka incorporated. See MPEP 2144.05.
With regards to claims 8 and 9, Hall depicts the edges of the protection and structural panels as having angles of roughly 90 degrees (Hall: Figs. 1-4). The value of 90 degrees is substantially close to the claimed endpoint of “about 80 degrees” as recited in claim 8, and within the endpoint of “about 90 degrees” as required by claim 9.
With regards to claim 11, Hall discloses a bird impact resistant windshield for pressurized aircraft comprising an outer protective panel made of a facing glass ply 5 and thin interlayer 8 (i.e., a transparent conductive coating, in that it is capable of conducting heat), in addition to a structural panel comprising glass plies 1 and 2 (glass ply 2 being a bottom surface protection layer) with an interlayer 3, the structural panel comprising a structural panel edge extending past an edge of the outer protective panel (Hall: abstract; para. [0015]-[0016]; Figs. 1-4). The structural panel further comprises an insert 4 of high strength flexible material which extends past the periphery of the structural panel to enable attachment to an aircraft (Hall: abstract; para. [0015]-[0016]; Figs. 1-4). Therefore, the structural panel has the feature necessary for mounting the windshield to a vehicle, equipment, or building, without the need for a frame. It is noted that the recitation “vehicle, equipment, or building” is rather broad in that any vehicle, equipment, and building is within the scope of the phrase, including those for which low 
Hall does not appear to disclose a tensile stress of the structural panel in the range of about 30 ksi to about 2000 ksi to bear a structural load when mounted to the vehicle, equipment, or building without a window frame (though it is noted that the structural load is not specified, and technically, any structural panel, so long as it is mounted without a frame and has the claimed tensile stress, would meet the claim, as any material can meet some structural load). Hall does not appear to disclose the protection panel as comprising an electromagnetic effect protection layer and surface barrier layer.
Taka discloses a light reflector mounted to a window, the light reflector comprising alternating layers of material 14 and 15, for which polystyrene and metal oxide particles such as alumina may be selected for the respective layers 14 and 15 (Taka: Fig. 1; abstract; para. [0080], [0086], [0245]-[0246], and [0253]). It is noted that the material of Taka provides infrared shielding (i.e., electromagnetic effect protection), and given the number of layers of the structure of Taka, at least one layer may be considered a surface barrier layer, and another an electromagnetic effect protection layer. One of ordinary skill in the art would have found it obvious to have included the material of Taka for the in the protection panel of Hall, in order to enable infrared shielding within the windshield of Hall (Taka: para. 
With regards to claim 12, the surface barrier layer as applied above comprises a combination of alumina particles and a thermoplastic (Taka: para. [0086] and [0261]).
With regards to claim 13, the surface protection layer as applied above comprises a combination of alumina particles and a thermoplastic (Taka: para. [0086] and [0261]).
With regards to claim 14, the structural layer as applied above comprises a combination of alumina particles and a thermoplastic (Taka: para. [0086] and [0261]). As the material of Taka is transparent, it can be inferred that the selected thermoplastic is transparent. Since the thermoplastic is the alumina, there technically exists a layer of transparent thermoplastic polymer over the alumina. It is apparent from Figure 1 of Taka that there exist multiple of such layers, such that a second structural reinforcement layer and second structural transparent polymer layer is included (Taka: Fig. 1).
With regards to claim 15, as Hall explicitly discloses adjusting the thicknesses of each of its individual layers, a person of ordinary skill would have found the thicknesses of the protection panel and structural panel obvious to optimize (Hall: para. [0015]-[0019]). 
	With regards to claim 16, each of the plurality of layers of the protection panel (which includes the surface barrier layer) are transparent, provide a barrier, and are electromagnetically shielding, in that they are made of transparent polymer, and technically any material is electromagnetically shieling (see above discussion). Each of these layers (of which there are at least three as depicted in Figure 1 of Taka) has a thickness of 20 to 800 nm, which overlaps the claimed ranges, thereby establishing a prima facie case of obviousness (Taka: para. [0123]).
With regards to claim 17, each of the plurality of layers of the structural (which includes the bottom surface protection layer) are transparent and provide a barrier (see above discussion). Each of these layers has a thickness of 20 to 800 nm, which overlaps the claimed ranges, thereby establishing a 
With regards to claims 18-19, the protection panel, when made in accordance with Figure 1 of Taka, would have two or more surface barrier layers, and furthermore, the structural panel, when made in accordance with Figure 1 of Taka, would have two or more structural layers (Taka: Fig. 1).
With regards to claim 22, Hall discloses a bird impact resistant windshield for pressurized aircraft comprising an outer protective panel made of a facing glass ply 5 and thin interlayer 8, in addition to a structural panel comprising glass plies 1 and 2 with an interlayer 3, the structural panel comprising a structural panel edge extending past an edge of the outer protective panel (Hall: abstract; para. [0015]-[0016]; Figs. 1-4). The structural panel further comprises an insert 4 of high strength flexible material which extends past the periphery of the structural panel to enable attachment to an aircraft (Hall: abstract; para. [0015]-[0016]; Figs. 1-4). Therefore, the structural panel has the feature necessary for mounting the windshield to a vehicle, equipment, or building, without the need for a frame. It is noted that the recitation “vehicle, equipment, or building” is rather broad in that any vehicle, equipment, and building is within the scope of the phrase, including those for which low load bearing requirements are present (i.e., the edge has no strength requirement for it to deal with high loads, such as those of an aircraft, and there exists some load, even one which is very small, for which the insert can function via direct attachment to a hypothetical vehicle, equipment, or building). Regarding the claimed transmissivity, paragraph [0021] of the present specification admits that the window assembly of the claimed invention is made transparent by a transmissivity within the claimed range of about 45% to about 99% to visible light. As the windshield of Hall is a window (i.e., transparent) and disclosed as made of transparent materials (i.e., glass or rigid transparent plastic), it is not seen how the structure of Hall 
Hall does not appear to disclose a tensile stress of the structural panel in the range of about 30 ksi to about 2000 ksi to bear a structural load when mounted to the vehicle, equipment, or building without a window frame (though it is noted that the structural load is not specified, and technically, any structural panel, so long as it is mounted without a frame and has the claimed tensile stress, would meet the claim, as any material can meet some structural load).
Taka discloses a light reflector mounted to a window, the light reflector comprising alternating layers of material 14 and 15, for which polystyrene and metal oxide particles such as alumina may be selected for the respective layers 14 and 15 (Taka: Fig. 1; abstract; para. [0080], [0086], [0245]-[0246], and [0253]). It is noted that such a structure is substantially identical to the structural panel as disclosed by the present specification (e.g., alternating layers containing alumina and polystyrene), and therefore it is clear that the light reflector of Taka would have a tensile strength according to the claimed range. A composition and its properties are inseparable. See MPEP 2112. Though expected, Taka explicitly discloses a light transmittance within the ranges of both the claims and Hall (Taka: para. [0028]). Each of the layers of Taka has a thickness of 20 to 800 nm, which overlaps the claimed range of 20 nm to 1000 nm (Taka: para. [0123]). Taka and Hall are considered within the same field of endeavor as they are directed to window assemblies. One of ordinary skill in the art would have found it obvious to have included the material of Taka for the in the structural panel of Hall, in order to enable infrared shielding within the windshield of Hall (Taka: para. [0003]). Taka further notes that such films are known in the art to be incorporated into windows (Taka: para. [0003]).
With regards to claim 23, the nanolaminated layers taught by Taka comprise a combination of alumina particles and a thermoplastic (Taka: para. [0086] and [0261]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Taka as applied to claim 1 above, and in further view of Berman et al (US 2012/0133315 A1). 
With regards to claim 10, Hall and Taka teach a windshield as applied to claim 1 above. Hall and Taka do not appear to teach the windshield as further comprising a smart sensor based electronic shade which comprises electrochromic glass or film.
Berman discloses a smart glass structure comprising a sensor and an electrochromic film, the sensor being controlled by a controller provided with an algorithm to adjust the shade of the glass (Berman: abstract; para. [0027]). The smart glass of Berman is used with respect to buildings and vehicles (Berman: abstract; para. [0114]). Hall, Taka, and Berman are analogous art in that they are related to the same field of endeavor of controlling the optical properties of windows. A person of ordinary skill in the art would have found it obvious to have provided the smart glass structure of Berman in the windshield of Hall and Taka in order to enable control of transmitted and reflected light based on a variety of conditions, and to provide the ability to create a multitude of appearances (Berman: para. [0114]-[0115]).


Response to Arguments
Several of Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 over Nichol in view of Taka have been fully considered and are persuasive. Neither Nichol nor Taka teach a structural panel edge configured to mount the window assembly directly to a vehicle, equipment, or building without a window frame, nor do Nichol and Taka teach a structural panel edge which bears a structural load when mounted to a vehicle, equipment, or building without a window frame. Therefore, the rejection under 35 U.S.C. 103 over Nichol in view of Taka has been withdrawn. However, new grounds of rejection are made over the combination of Hall and Taka.

The argument that the layers of Taka are themselves not a structural panel edge having the claimed configuration are considered moot, as Taka is not relied upon to teach these aspects of a structural panel edge.
Applicant argues that the panel of Taka does not have the required load-bearing capability. The Examiner first notes that the amount of structural load is not specified. The structural panel of the claims need only have a tensile stress of about 30 ksi to about 2000 ksi. Any material can at least bear a certain level of load. Applicant appears to argue that despite the compositional similarity between the layers of Taka and the layer of the present specification, the layers of Taka would not have the claimed tensile stress, as the layers of Taka do not have the required thickness, and Taka does not disclose a tensile stress or related property. These arguments are not persuasive as they are not commensurate in scope with the claims. Present claim 1 only requires the structural panel to have a tensile stress of about 30 ksi to about 2000 ksi. Within the structure taught by the combination of Hall and Taka, the structural panel could technically be considered to be the combination of the interlayer or glass layers of Hall and the nanolaminate of Taka. The claimed tensile stress is indicative of a structure which can be attached to a vehicle, equipment, or building without a window frame. It is not seen how the structure of the prior art would not have such a tensile stress since it is capable of the function which flows from the tensile stress. Though Taka alone may not teach the claimed properties, this does not mean the combination of Taka and Hall fails to teach the claimed tensile stress.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783